DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-26 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of prior U.S. Patent No. 10522578 (hereafter referred to ‘578 patent). This is a statutory double patenting rejection.
Regarding claims 1 and 19, the ‘578 patent teaches a pixel circuit comprising: a controller, a single overflow gate (overflow gate) transistor electrically connected to a node; a photodiode (photodiode) electrically connected to the node and a chassis ground, the photodiode is configured to receive background light, receive a combination of the background light and a demodulated light that is generated by a modulated light source and reflected from an object, integrate a background signal based on the background light that is received, and integrate a combined signal based on the 
Regarding claims 2 and 20, the ‘578 patent (claim 1) teaches: a common reset voltage supply (common reset voltage supply) configured to supply a common reset voltage; and a CMR transistor (CMR transistor) electrically connected to the common reset voltage supply and a second node, wherein the each tap of the two taps is further configured to isolate the floating diffusion from the background signal that is stored.
Regarding claims 3 and 21, the ‘578 patent teaches (claim 2) the single overflow gate transistor is electrically connected to the second node, wherein the each tap of the two taps includes a selection transistor (selection transistor) electrically connected to a selection line, a tap drain (tap drain) voltage supply configured to supply a tap drain voltage, an amplification transistor (amplification transistor) electrically connected to the selection transistor, the tap drain voltage supply, and a floating diffusion (floating diffusion) node, a floating diffusion transistor electrically connected to the floating diffusion node and the node, a floating diffusion capacitor electrically connected to the floating diffusion node and the chassis ground, an injection switch (injection switch) electrically connected to the floating diffusion node and an injection node, an injection capacitor electrically connected to the second node and the injection node, a reset voltage supply configured to supply a reset voltage, and a reset switch electrically connected to the reset voltage supply and the injection node, and wherein the floating diffusion comprises the floating diffusion capacitor and the floating diffusion node.
Regarding claims 4 and 22, the ‘578 patent teaches (claim 3) the background signal that is stored by the each tap is stored in the injection capacitor and the injection node, and wherein, to store the 
Regarding claims 5 and 23, the ‘578 patent teaches (claim 4) to isolate the floating diffusion from the background signal that is stored, the each tap of the two taps is configured to set a state of the injection switch to an OFF state.
Regarding claims 6 and 24, the ‘578 patent teaches (claim 5) to subtract the background signal from the floating diffusion, the each tap of the two taps is configured to set a state of the injection switch to an ON state.
Regarding claims 7 and 25, the ‘578 patent teaches (claim 6) to store the combined signal that is integrated, the each tap of the two taps is configured to receive the combined signal that is integrated from the photodiode via the floating diffusion transistor while the CMR transistor, the injection switch, the reset switch, and the single overflow gate transistor are in an OFF state, wherein a first floating diffusion transistor of a first tap of the two taps and a second floating diffusion transistor of a second tap of the two taps are alternately set to an ON state or an OFF state, wherein the first floating diffusion transistor is set to the ON state while the second floating diffusion transistor is set to the OFF state, and wherein the first floating diffusion transistor is set to the OFF state while the second floating diffusion transistor is set to the ON state.
Regarding claims 8 and 26, the ‘578 patent teaches (claim 15) wherein the each tap of the two taps is further configured to receive a correction signal from an external source, subtract the correction signal from the floating diffusion, and generate a second demodulated signal based on a subtraction of the correction signal from the floating diffusion and the storage of the combined signal that is integrated at the floating diffusion.

Regarding claim 10, the ‘578 patent teaches (claim 16) the predetermined level is approximately a saturation level of the floating diffusion.
Regarding claim 11, the ‘578 patent teaches (claim 18) A method for performing a pixel-level background light subtraction, the method comprising: integrating, with a photodiode of a pixel circuit, a background signal based on background light received by the photodiode; storing a charge of the background signal that is integrated in injection capacitors of the pixel circuit; subtracting the charge that is stored in the injection capacitors from floating diffusions of the pixel circuit; integrating, with the photodiode, a combined signal based on a combination of background light and demodulated light received by the photodiode; storing charges of the combined signal in the floating diffusions; and reading out a demodulated signal from each the floating diffusions, wherein the demodulated signal is a difference between the charge of the combined signal and the charge of the background signal that is stored at the each of the floating diffusions, and wherein the demodulated signal from the each of the floating diffusions has a different phase.
Regarding claim 12, the ‘578 patent teaches (claim 3) storing the charge of the background signal that is integrated in the injection capacitors of the pixel circuit further includes receiving the background signal that is integrated from the photodiode via a single overflow gate transistor while a CMR transistor and injection switches are in an OFF state and while a reset switch and the single overflow gate transistor are in an ON state.

Regarding claim 14, the ‘578 patent teaches (claim 5) subtracting the charge that is stored in the injection capacitors from the floating diffusions of the pixel circuit further includes setting a state of injection switches to an ON state.
Regarding claim 15-18, the 578 patent teaches (claims 6-11) the claimed method steps.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK